    Case: 1:17-cv-01569 Document #: 49 Filed: 01/04/19 Page 1 of 1 PageID #:225



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 JOHN MAAG and GLEN KIM, on behalf of )
 themselves and all other Plaintiffs similarly )
 situated known and unknown,                   )
                                               )
                             Plaintiffs,       )      Case No. 1:17-cv-01569
                                               )
 v.                                            )      Honorable Marvin E. Aspen
                                               )
 XILIN ASSOCIATION, an Illinois Non-Profit )          Magistrate Judge Jeffrey Cole
 organization, WES SON, individually, and )
 LINDA YANG, individually,                     )
                                               )
                             Defendants.       )

                   STIPULATION OF DISMISSAL WITH PREJUDICE

       Plaintiffs John Maag and Glen Kim and Defendants Xilin Association, Wes Son, and Linda

Yang, through their counsel, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), jointly stipulate to the

dismissal of all claims in the above-captioned matter with prejudice, with each party to bear its

own attorneys’ fees, costs and expenses.


 DATED: January 4, 2019             Respectfully submitted,


 By: /s/ Ryan J. Kim (with permission)           By: /s/ Colleen G. DeRosa
     One of the Attorneys for Plaintiffs             One of the Attorneys for Defendants
     JOHN MAAG and GLEN KIM                          XILIN ASSOCIATION, WES SON, and
                                                     LINDA YANG
      Ryan J. Kim
      INSEED LAW, P.C.                                Michael H. Cramer
      2454 East Dempster Street                       Colleen G. DeRosa
                                                      OGLETREE, DEAKINS, NASH,
      Suite 301                                          SMOAK & STEWART, P.C.
      Des Plaines, Illinois 60016                     155 North Wacker Drive
      ryan@inseedlaw.com                              Suite 4300
                                                      Chicago, Illinois 60606
                                                      michael.cramer@ogletree.com
                                                      colleen.derosa@ogletree.com


                                                                                         36186649.1
